DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The rejections under 35 USC 101 are maintained.
The rejections under 35 USC 112 are withdrawn.
The rejections under 35 USC 103 are withdrawn.

Response to Arguments
Applicant’s arguments, see pages 10-11, filed October 5, 2022, with respect to 35 USC 103 and the prior art failing to disclose the amended limitation have been fully considered and are persuasive.  The rejection of claim 1-20 under 35 USC 103 has been withdrawn. 
Applicant's arguments filed October 5, 2022 with respect to 35 USC 101 have been fully considered but they are not persuasive. Specifically, the claim language, itself, does not require the features Applicant is arguing. Although the claims are interpreted in light of the Specification, the claims do not necessarily require the features Applicant is arguing. Specifically, MDM systems are not required by the claims and are not included within the claim language. In addition, Applicant argues a golden record being generated. This only appears in claim 20, and it is foreseeable that a person could create a record and replace two or more records by creating said record. Applicant also argues crawling; however, the claims do not require crawling. Therefore, the rejection of the claims under 35 USC 101 is being maintained.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 relates to a method that recite(s) a matching component compares data records according to a matching criterion to provide a level of matching between records that have been compared. In response to the level of matching fulfilling the matching criterion, the user either merges records or keeps the compared records separate. Matched results of the compared records are collected over a time window. A ratio is determined for a number of false tasks of user defined tasks and system defined tasks in the collected matching results. The matching criterion is adjusted to minimize the number of user defined tasks while a fraction of the false tasks stays within a certain limit, which is based on a split matching threshold and a merge matching threshold. Adjusting the matching criterion includes shifting at least one of the split threshold and the merge matching thresholds such that a current interval formed becomes lesser than a previous interval. The matching criterion is replaced by the adjusted matching criterion for further usage of the matching component.
The limitation of determining a ratio for a number of false tasks of user defined tasks and system defined tasks in the collected matching results, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting generic computer components, nothing in the claim element precludes the step from practically being performed in the mind. For example “determining” in the context of this claim encompasses the user manually calculating the amount of use between a computer task and a user defined task. Similarly, the limitation of adjusting the matching criterion to minimize the number of user defined tasks while a fraction of false task stays within a certain limit, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application because the claim only recites one additional element – using a matching component to perform both the comparing, determining and adjusting steps. The matching component in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of comparing information based on a determined amount of use) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because using a matching component to perform both the comparing, determining and adjusting steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible. 
Claim 2 recites “wherein the fraction of the false tasks is a ratio of a weighted sum of the number of false tasks and a total number of user defined tasks and total number of system defined tasks within the time window, and wherein the weighted sum uses a first weight for a respective false user defined task and a different second weight for false system defined tasks.” This limitation is considered to provide further mental processes that can be performed in the human mind. A user can perform simple mathematics and make calculations with pen and paper to track and decide when to make decisions on adjusting a matching criterion. 
Claim 3 requires “wherein the first weight is determined as a false user defined task based on a user metric.” This claim further appears to relate to a mental process and a user could base a decision in the human mind based on several different factors or metrics.
Claim 4 requires “wherein the user metric indicates at least one of: the number of users defined the respective false user defined task; the number of user defined tasks in a time period, wherein the user defined tasks are defined by a user that specified a false user defined task in the time window; and a number of correct user defined tasks in a time period and a number of the user defined tasks are defined by a user that specified a false user defined task in the time window.” This claim further appears to relate to a mental process and a user could base a decision in the human mind based on several different factors or metrics.
Claim 5 requires “wherein the second weight is equal to 1, and the first weight is either less than or greater than 1.” This claim further appears to relate to a mental process and a user could base a decision in the human mind based on several different factors or metrics.
Claim 6 requires “further comprising: providing the split matching threshold and the merge matching threshold, wherein the matching criterion requires a level of matching that is between the split matching threshold and the merge matching threshold.” This claim further appears to relate to a mental process and a user could base a decision in the human mind based on several different factors or metrics.
Claim 7 requires “determining the fraction of the false tasks for the current interval; and if the fraction of the false tasks is within the certain limit, repeating the shifting and the determining; otherwise using the current interval for the adjusted criterion.” This claim further appears to relate to a mental process and a user could base a decision in the human mind based on several different factors or metrics.
Claim 8 requires “wherein the certain limit is selecting from the group consisting of intervals: [0, 0.001], [0, 0.01], [0, 0.1], [0, 0.0001] or [0, 0.00001].” This claim further appears to relate to a mental process and a user could base a decision in the human mind based on several different factors or metrics.
Claim 9 requires “wherein the false system and user defined tasks comprise false positive tasks and false negative tasks, wherein the false positive task is a task for merging the compared records, wherein the false negative task is a task for keeping separate the compared records.” This claim further appears to relate to a mental process and a user could base a decision in the human mind based on several different factors or metrics.
Claim 10 requires “wherein the matching component is configured to use a probabilistic matching method for providing the level of matching.” This claim further appears to relate to a mental process and a user could base a decision in the human mind based on several different factors or metrics.
Claim 11 requires “wherein the matching component is configured for: inputting the records to a predefined machine learning model; and receiving, from the machine learning model, an output indicative of the level of matching.” This claim further appears to relate to a mental process and a user could base a decision in the human mind based on several different factors or metrics. The machine learning model is listed at a high level of generality and does not appear to specifically disclose how the machine learning model performs the generic functions of inputting and outputting, which is similar to mental processes.
Claim 12 requires “further comprising: receiving a training set indicative of compared records in association with a task indicative of whether the compared records are to be merged or not; training a predefined machine learning algorithm using data contained in the training set, thereby generating the machine learning model to predict if the compared records are mergeable records; and predicting that the compared records are mergeable records.” This claim further appears to relate to a mental process and a user could base a decision in the human mind based on several different factors or metrics. The machine learning model is listed at a high level of generality and does not appear to specifically disclose how the machine learning model performs the generic functions of making predictions, which is similar to mental processes.
Claim 13 requires “further comprising: generating a training set comprising collected data from at least one data source; and extracting from the collected data, the compared records and associated tasks, wherein the data source comprises at least one of a data integration system and one or more other data integration systems.” This claim further appears to relate to a mental process and a user could base a decision in the human mind based on several different factors or metrics. A user learns and can determine trends in order to make future decisions. The manner in which these features are claimed do not provide specific details on how they amount to significantly more or are embedded into a technical improvement.
Claim 14 requires “further comprising: generating a training set comprising receiving a first set of one or more compared pairs of records and associated tasks; and providing multiple non-compared pairs of records that are within a degree of similarity to the first set pairs of records based on results obtained from the training set comprising the first and non compared set of records.” This claim further appears to relate to a mental process and a user could base a decision in the human mind based on several different factors or metrics. A user learns and can determine trends in order to make future decisions. The manner in which these features are claimed do not provide specific details on how they amount to significantly more or are embedded into a technical improvement.
Claim 15 requires “wherein a machine learning unsupervised algorithm based model determines the multiple non-compared pairs of records.” This claim further appears to relate to a mental process and a user could base a decision in the human mind based on several different factors or metrics. The claim is recited at a high level of generality and appears to be similar to a user using mental processes to determine trends. A model determines; however, there is no details on how this is accomplished. It appears similar to a user using a computer as a tool to generate a result.
Claim 16 requires “wherein the output is a confidence score of a prediction by the machine learning model.” This claim further appears to relate to a mental process and a user could base a decision in the human mind based on several different factors or metrics. Although it states a machine learning model, it is generically recited and does not specifically disclose what or how the machine learning model outputs the information.
Claim 17 requires “further comprising: storing the processed records for performing at least one of a master data management and data warehousing.” This claim further appears to relate to data gathering or extra-solution activity that is a drafters attempt to incorporate it onto a machine. 
Claim 20 requires “further comprising: creating a golden record as a replacement of records that have been found to be duplicates.” This claim further appears to relate to a mental process and a user could base a decision in the human mind to determine a golden record to replace duplicative records. The incorporation of a user creating a record using a computer is using a computer as a tool and the computer components are recited at a high level of generality and the computer could be considered to be a tool to implement the mental process.
With respect to the dependent claims, none of the claims appear to include specific details to amount to significantly more that mental processes that are accomplished through the use of a computer generically. In addition, none of the claims recite a specific technological improvement that would overcome the abstract idea based on the broad nature of the claims.
Claims 18 and 19 are rejected for the same reasons as claim 1, because they contain substantially similar subject matter and the additional components of a computer readable storage media and processors are recited at a high level of generality.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD L BOWEN whose telephone number is (571)270-5982. The examiner can normally be reached Monday through Friday 7:30AM - 4:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD L BOWEN/Primary Examiner, Art Unit 2165